Citation Nr: 1017874	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for residuals of a stab 
wound to the right wrist (originally denominated as a right 
arm impingement and a right wrist/arm disability).

3.  Entitlement to an initial compensable evaluation for 
service-connected floppy mitral valve syndrome.  

4.  Entitlement to an initial compensable evaluation for 
service-connected depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and February 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The September 
2002 decision denied, in pertinent part, service connection 
for a right arm impairment and depression, and the Veteran's 
request to reopen previously denied claims for service 
connection for floppy mitral valve syndrome.  The February 
2003 decision denied service connection for diabetes mellitus 
type II.

In a December 2005 decision the Board denied the Veteran's 
claims for service connection for diabetes mellitus, type II, 
a right arm impairment, and depression.  In that same 
decision the Board reopened the Veteran's claim for service 
connection for floppy mitral valve syndrome, and then 
remanded the issue of service connection for floppy mitral 
valve syndrome for further development.

In January 2006 the Veteran appealed all but that part of the 
Board's decision concerning a floppy mitral valve disorder to 
the Court of Appeals for Veterans' Claims (Court).  In 
September 2007 the Court issued a Memorandum Decision which 
remanded the issues of service connection for diabetes 
mellitus, type II, a right arm impairment, and depression for 
further development.

In December 2007 the RO granted the Veteran's claim for 
service connection for floppy mitral valve syndrome effective 
October 16, 2000.  A noncompensable rating was assigned.  In 
March 2008 the Veteran filed a Notice of disagreement with 
respect to the assigned noncompensable rating.  

In a Board decision in June 2008, the Board granted service 
connection for depression and remanded the issues of 
entitlement to service connection for diabetes mellitus, type 
II, a right wrist/arm disability, and an initial compensable 
rating for floppy mitral valve syndrome for procedural and 
evidentiary considerations.  

In an October 2008 rating decision, the RO assigned the 
Veteran's service-connected depression a noncompensable 
evaluation, effective April 24, 2001.  In a December 2008 
statement, the Veteran expressed disagreement with the 
assigned evaluation.  

In November 2009, the Board remanded the Veteran's claims for 
entitlement to service connection for diabetes mellitus, type 
II, entitlement to service connection for residuals of a stab 
wound to the right wrist and entitlement to an initial 
compensable evaluation for service-connected floppy mitral 
valve syndrome in order to afford the Veteran a VA hearing.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned in Nashville, Tennessee in March 
2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

After the March 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation 
for service-connected floppy mitral valve syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in active military service.  

2.  The Veteran has a linear, hypopigmented scar on his right 
posterior/lateral radial wrist which is secondary to an in-
service stab wound.  The scar measures 22 millimeters in 
length by 2 millimeters in width and is non-tender, non-
adhered and does not affect motion of the joint.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.307, 3.309 (2009). 

2.  Service connection for residuals of a stab wound to the 
right wrist is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for diabetes mellitus, 
type II, and residuals of a stab wound to the right wrist.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2005, June 2008 and November 2009.  In 
essence, the December 2005 Board Remand instructed the agency 
of original jurisdiction (AOJ) to (1) obtain treatment 
records from all VA and non-VA facilities, in particular the 
University of Tennessee and return the Veteran's claims 
folder to the September 2004 VA examiner and request a 
medical opinion concerning the Veteran's theory of 
aggravation of a pre-existing heart disability.  The AOJ was 
then to readjudicate the claim for service connection for a 
heart disability. 

The AOJ requested the aforementioned records in January 2006, 
and such were subsequently associated with the Veteran's 
claims file.  In November 2007, the Veteran's claims folder 
was returned to the September 2004 VA examiner, who reviewed 
the records and rendered an opinion as to aggravation of the 
Veteran's pre-existing floppy mitral valve disability.  After 
this development was completed, the AMC readjudicated the 
claim in a December 2007 rating decision which granted 
service connection for floppy mitral valve syndrome and 
assigned a noncompensable disability rating, effective 
October 16, 2000.  

As noted above, the Veteran appealed the issues of 
entitlement to service connection for diabetes mellitus, type 
II, entitlement to service connection for residuals of a stab 
wound to the right wrist and entitlement to service 
connection for depression to the Court.  In light of the 
Court's September 2007 Memorandum Decision, the Board again 
remanded the Veteran's claim in June 2008.  The June 2008 
Board Remand instructed the AOJ to provide the Veteran with a 
statement of the case (SOC) concerning the Veteran's claim 
for an increased disability rating for his service-connected 
floppy mitral valve syndrome as per Manlincon v. West, 12 
Vet. App. 238 (1999), obtain any outstanding VA and non-VA 
records pertaining to the Veteran's claimed disabilities and 
provide the Veteran with VA examination and nexus opinions 
concerning his claims for service connection for diabetes 
mellitus, type II, and residuals of a stab wound to the right 
wrist.  The AOJ was then to readjudicate the claim.  

The AOJ requested and received the aforementioned records and 
provided the Veteran with a SOC addressing his claim for an 
increased disability rating for his service-connected floppy 
mitral valve syndrome in July 2008.  In June 2009, the 
Veteran was scheduled for VA examinations, which were 
completed later that month.  After this development was 
undertaken, the AMC readjudicated the claim in a September 
2009 supplemental statement of the case (SSOC), and the 
Veteran's claim was again returned to the Board.  

The Veteran's claim was remanded by the Board for a third 
time in November 2009.  The January 2009 Board Remand noted 
that the Veteran requested a VA hearing to present testimony 
of the issues currently on appeal.  As noted above, such a 
hearing was held in March 2010 and the Veteran's claim was 
returned to the Board.  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's three prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that the Veteran's claim for an initial 
compensable evaluation for service-connected floppy mitral 
valve syndrome arises from a granted claim for service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, 
letters dated in February 2002 and December 2002 satisfied 
the duty to notify provisions concerning direct service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Letters subsequent to initial 
adjudication of the Veteran's claims were sent in January 
2005 and July 2008, which again addressed the claims for 
direct service connection and degree of disability and 
effective date criteria as required under Dingess.  Although 
Dingess notice was not sent prior to initial adjudication of 
the Veteran's claims, this was not prejudicial to him, since 
he was subsequently provided adequate notice in July 2008, he 
was provided most of 14 months to respond with additional 
argument and evidence and the claim was readjudicated in a 
September 2009 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records and SSA records are in the file.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was provided VA examinations June 2009.  

Concerning the June 2009 VA examinations, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's complete claims file, to include his service 
medical records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examinations and opinions, when taken 
as a whole, are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Service Connection

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including diabetes mellitus, type II, 
are presumed by law to have been incurred in service if shown 
to have been manifest to a degree of 10 percent or more 
within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate that diseases deemed by law to be 
associated with herbicide exposure may be presumed to be due 
to such exposure during active military, naval, or air 
service, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e). 

1.  Entitlement to service connection for diabetes mellitus, 
type II

The record does not support a grant of service connection for 
diabetes mellitus, type II, on a presumptive basis, as the 
Veteran did not serve in Vietnam.  Further, the preponderance 
of the evidence is against the claim of service connection on 
a direct basis.  Service medical records contain no reference 
to complaints or findings suggestive of diabetes mellitus, 
type II, or exposure to herbicides.  

Post-service medical records reflect that the Veteran first 
exhibited diabetic symptomatology in October 2002.  See a 
private treatment record from J.K., M.D. dated October 2002.  
The first diagnosis of diabetes mellitus, type II, is from a 
VA treatment record dated November 2002.  Thus, the Veteran 
does not qualify for an award of service connection on a 
direct basis or under the statutory one-year presumption of 
service incurrence that applies to various chronic diseases, 
including diabetes mellitus, type II. 

In a June 2003 statement, a physician who reported being the 
Veteran's primary care physician since November 2000 noted 
that the Veteran had been recently diagnosed with diabetes.  
The physician further noted the Veteran's concern that he had 
been told during service that he had "borderline diabetes."  
The Veteran told the physician that he was not officially 
diagnosed with diabetes in service, but the Veteran felt the 
in-service findings were an indication that he would develop 
diabetes.  This physician stated "I cannot conclusively tie 
this report to his diagnosis of diabetes mellitus at this 
point."  

In light of this inconclusive medical opinion and the 
instructions of the Court's September 2007 Memorandum 
Decision, the Veteran was provided a VA diabetes examination 
in June 2009.  After a thorough examination of the Veteran 
and a complete review of the Veteran's service treatment 
records, private treatment records, VA treatment records and 
SSA medical records, the June 2009 VA examiner opined 
"Diabetes mellitus is not caused by or a result of military 
service."  See the June 2009 VA diabetes examination report.  

The Veteran testified that he complained of diabetic symptoms 
during service, specifically feeling light-headed, but those 
complaints were only considered in connection with his heart 
condition.  He further indicated that he was told on several 
occasions, the first at a 1975 employment examination, that 
he "spilled sugar," which he took to be a precursor to 
diabetes.  The Veteran testified that he had attempted to get 
those records, but was unsuccessful.  

The Veteran has asserted that his diabetes mellitus, type II, 
was incurred in service; however, as a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative opinion on a medical matter, 
such as the etiology of that condition.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms; i.e., light-headedness.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, the Board 
must discount the Veteran's own statements regarding 
causation.

The only other medical evidence addressing the etiology of 
the Veteran's diabetes mellitus, type II, is the June 2003 
physician's statement which did not relate the Veteran's 
diabetes to service.  Where the preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

2.  Entitlement to service connection for residuals of a stab 
wound to the right wrist 

The Board finds that the evidence concerning the Veteran's 
claim for service connection for residuals of a stab wound to 
the right wrist is at least in equipoise.  

With respect to Hickson element (1), current disability, the 
medical evidence of record reflects that the Veteran shows 
neurological deficits in the right forearm.  However, the 
June 2009 VA examiner noted that such was not the result of 
any injury to the Veteran's right wrist/forearm, but rather 
secondary to the Veteran's degenerative disc disease of the 
cervical spine.  See the June 2009 VA examination report.  

The medical evidence also documents that the Veteran has two 
scars on his right wrist/forearm.  The first scar is located 
on his distal right lateral forearm and is secondary to 
removal of a ganglion cyst in 1980.  However, this scar is in 
no way related to the Veteran's service.  The second scar is 
a linear, hypopigmented scar on his right posterior/lateral 
radial wrist which is secondary to an in-service stab wound 
incurred in May 1971.  The scar measures 22 millimeters in 
length by 2 millimeters in width and is non-tender, non-
adhered and does not affect motion of the joint.  While 
largely asymptomatic, the Board notes the presence of the 
scar and Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Veteran's service treatment records 
reflect that the Veteran incurred a stab wound to the right 
wrist in May 1971.  The wound was irrigated and required 13 
sutures which were removed approximately one week later.  
Accordingly, Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, it is 
uncontroverted that the Veteran's linear, hypopigmented scar 
on his right posterior/lateral radial wrist is secondary to 
an in-service service stab wound incurred in May 1971.  
Hickson element (3) is also satisfied.  

In light of the evidence above, the Board finds that 
entitlement to service connection for residuals of a stab 
wound to the right wrist is warranted.  


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for residuals of a stab wound to the right 
wrist is granted. 


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for a an initial compensable evaluation for 
his service connected floppy mitral valve syndrome.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

3.  Entitlement to an initial compensable evaluation for 
service-connected floppy mitral valve syndrome  

The evidence of record with regard to the Veteran's service-
connected floppy mitral valve syndrome documents significant 
medical monitoring and treatment of the Veteran's heart 
condition subsequent to his most recent VA heart examination 
in September 2004.  The Board notes that this examination was 
conducted going on six years ago.  Given the long duration of 
time since the VA heart examination, the Board is concerned 
that it no longer provides an accurate picture of the 
Veteran's current degree of disability.  Therefore, a 
contemporaneous and thorough VA examination is required to 
determine the severity of his floppy mitral valve syndrome.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Moreover, the September 2004 VA heart examination report does 
not reflect that the VA examiner performed tests to ascertain 
metabolic equivalents (METs), as required by the rating 
criteria of Diagnostic Code 7000.  See 38 C.F.R. §§ 4.100, 
4.104, Diagnostic Code 7000.  Hence, the Board finds that the 
examination is inadequate, and another VA examination is 
required.  38 C.F.R. §§ 3.159(c)(4), 4.2.

The Veteran must be advised of the importance of reporting to 
the scheduled examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

4.  Entitlement to an initial compensable evaluation for 
service-connected depression  

In a rating decision dated in October 2008 the AMC granted 
service connection for a depression with an initial 
noncompensable rating, effective April 24, 2001.  In 
correspondence received by the Board in December 2008 the 
Veteran stated his disagreement with the noncompensable 
rating that was assigned.  He specifically stated that he 
felt that a rating higher than 10 percent was warranted.

VA regulations provide that where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  Since the Veteran 
has timely filed a notice of disagreement with regard to the 
issue of an initial compensable for his service-connected 
depression, the matter must be remanded for compliance with 
38 CFR § 19.26.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) 
with respect to the issue of an initial 
compensable evaluation for depression, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the Veteran the requisite 
period of time for a response.

2.  Obtain pertinent VA and private 
medical records regarding treatment for a 
heart condition that are not already on 
file, and associate them with the claims 
file.  Any negative responses should be 
noted.

3.  The Veteran should be then afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected floppy mitral valve syndrome.  
The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  It is 
essential that these include testing to 
ascertain the Veteran's workload (in 
METs).  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale, in a typewritten 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate SSOC 
and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


